Citation Nr: 0700199	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  00-18 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a right forearm injury, currently evaluated as 
10 percent disabling.

2.  Entitlement to service connection for a bilateral foot 
disability, to include tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1989 to 
September 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

When the veteran's appeal was most recently before the Board 
in November 2005, it was remanded for further development by 
the originating agency.  The case has been returned to the 
Board for further appellate action.


FINDINGS OF FACT

1.  A chronic disorder of either foot was not present in 
service, and no current disability of either foot is 
etiologically related to service.  

2.  A VA examination is necessary to establish the veteran's 
entitlement to an increased rating for her residuals of a 
right forearm injury.

3.  The veteran failed to appear, without good cause, for a 
VA examination scheduled for January 2005 and April 2006, to 
determine the degree of severity of her residuals of a right 
forearm injury.


CONCLUSIONS OF LAW

1.  A bilateral foot disability was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  An increased rating is not warranted for the veteran's 
residuals of a right forearm injury.  38 C.F.R. § 3.655 
(2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  However, the Court also stated that the failure to 
provide such notice in connection with adjudications prior to 
the enactment of the VCAA was not error and that in such 
cases, the claimant is entitled to "VCAA-content complying 
notice and proper subsequent VA process."  Id. at 120.


The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).

The record reflects that the appellant's claims were 
initially adjudicated before the enactment of the VCAA.  The 
originating agency provided the appellant with notice 
required under the VCAA by letter mailed in February 2004.  
Although this letter did not specifically inform her that she 
should submit any pertinent evidence in her possession, it 
did inform her of the evidence that would be pertinent and 
that she should submit such evidence or provide the 
originating agency with the information and any authorization 
necessary for the originating agency to obtain the evidence 
on her behalf.  Therefore, the Board believes that she was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  In addition, she was provided 
appropriate notice concerning the effective-date element of 
the claim in a letter mailed in November 2006.

The originating agency has obtained the veteran's service 
medical records and post-service treatment records.  The 
veteran has not identified any outstanding evidence that 
could be obtained to substantiate either claim.  The Board is 
also unaware of any such existing evidence.  Moreover, the 
record reflects that the veteran failed to appear, without 
explanation, for a VA examination scheduled in accordance 
with the Board's remand directive in June 2004 and November 
2005.  She has not requested that the examination be 
rescheduled or indicated that she would appear for such an 
examination if it were rescheduled.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim.  There is no indication in the record or reason to 
believe that any ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the 
veteran's claim.

Bilateral Foot Disability

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran is seeking service connection for a bilateral 
foot disability.  In the June 2004 and November 2005 remands, 
the Board requested a VA examination to determine if a 
bilateral foot disability is present and if so, the etiology 
thereof.  However, the record reflects that the required 
examination was not performed because of the veteran's 
failure to appear without good cause.  Thus, her claim for 
service connection must be decided without the results of 
such an examination.  38 C.F.R. § 3.655(b).  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Service medical records show that the August 1989 enlistment 
examination disclosed asymptomatic, mild pes planus.  In 
addition, an October 1989 service medical record notes that 
the veteran complained of painful, scaly feet.  The 
assessment was tinea pedis, bilateral.  The August 1995 
report of medical history prepared in connection with the 
separation examination shows a notation by the veteran of 
"bad feet."  However, the report of the separation 
examination indicates that the veteran's feet were 
characterized as normal at the time of her discharge.  

The veteran was afforded a VA examination in May 1999 and at 
that time, she was diagnosed with tinea pedis with recurrent 
peeling, blistering, oozing and bleeding.  The veteran has 
not had another VA examination since May 1999 and there is  
no medical opinion of record which purports to relate the 
veteran's May 1999 diagnosis of tinea pedis to an injury or 
disease incurred in service.

As a consequence of the veteran's failure to cooperate, the 
Board is left with a record that provides no reasonable basis 
upon which to grant the veteran's claim.  There is neither a 
current diagnosis of a disability of either foot nor a 
medical opinion linking a foot disability to the veteran's 
period of active duty.

Accordingly, service connection for a bilateral foot 
disability is not in order. In reaching this decision, the 
Board has determined that application of the evidentiary 
equipoise rule is not required in this case because the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).

Residuals of a Right Forearm Injury

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2006).  The rating schedule is primarily 
a guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7 (2006).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14(2006).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In rating musculoskeletal disabilities, the provisions of 38 
C.F.R. §§ 4.10, 4.40 and 4.45 (2006) are for consideration.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Diagnostic Codes 5211 and 5212 pertain to the impairment of 
the ulna and the radius, respectively.  Diagnostic Code 5213 
addresses impairment of supination and pronation.  Such 
provides for a 10 percent evaluation where supination is 
limited to 30 degrees or less.  When pronation is lost beyond 
the middle or last quarter of the arc and the hand does not 
approach full pronation a 20 percent evaluation is assigned.  
Where there is loss of supination and pronation (bone fusion) 
and the hand is fixed in full pronation or near the middle of 
the arc or moderate pronation, a 20 percent evaluation is 
assigned.  Finally, where the hand is fixed in supination or 
hyperpronation, a 30 percent evaluation is assigned.  See 38 
U.S.C.A. § 4.71a, Diagnostic Code 5213.

The normal range of elbow motion is 145 degrees of flexion 
and zero degrees of extension.  Normal forearm pronation is 
from zero to 80 degrees and normal forearm supination is from 
zero to 85 degrees.  38 C.F.R. § 4.71, Plate I.

When entitlement or continued entitlement to a VA benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of 38 C.F.R. § 3.655 as appropriate.  38 
C.F.R. § 3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with a claim for an increase, the claim shall 
be denied.  38 C.F.R. § 3.655(b).

Analysis

The veteran was granted service connection and awarded a 10 
percent disability rating for the residuals of a right 
forearm injury in a May 1996 rating decision.  The current 
claim for an increased rating was received in August 1998.

In response to her claim, the veteran was scheduled for a VA 
examination in September 1998.  The veteran failed to appear 
for the examination and in a December 1998 rating decision, 
the RO continued the 10 percent evaluation for residuals of a 
right arm injury.  In a March 1999 notice of disagreement, 
the veteran, through her representative, claimed that she did 
not appear for the September 1998 VA examination because she 
never received notification of such an examination.  The 
veteran's representative also indicated that the veteran was 
willing to report at once for another scheduled examination.  

The veteran was afforded a VA examination in May 1999 but 
based on the results of this examination, the RO continued 
the 10 percent evaluation for the veteran's residuals of a 
right forearm disability.  The veteran was afforded another 
VA examination in March 2001.  Based on the results of this 
examination, the RO continued the 10 percent evaluation for 
the veteran's residuals of a right forearm disability.  

In July 2004, the Board remanded this case for further 
development, to include a VA examination, because such an 
examination was necessary to establish the veteran's 
entitlement to an increased rating.  The veteran was 
scheduled for the required examination in January 2005.  She 
failed to appear for this examination without explanation.  

In November 2005, the Board remanded this case again because 
it determined that the originating agency had not adequately 
informed the veteran of the consequences of her failure to 
report for a VA examination in accordance with 38 C.F.R. 
§ 3.655 (b) (2005).  In letters mailed in November 2005 and 
March 2006, she was informed that her claim would be denied 
if she failed to report for a scheduled examination without 
good cause.  The veteran was scheduled for the required 
examination in April 2006.  As noted above, she failed to 
appear for this examination without explanation.  In 
addition, she has neither requested that the examination be 
rescheduled or indicated that she would be willing to report 
for an examination if one were to be scheduled.  In light of 
the veteran's failure to appear for this examination without 
good cause, the claim will be denied in accordance with 38 
C.F.R. § 3.655.



							(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a bilateral foot disability is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a right forearm injury is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


